         Case 2:20-cv-02310-TLN-DMC Document 15 Filed 08/25/21 Page 1 of 4

 1   Tanya Gomerman (SBN 271834)
         tanya@attorneytanya.com
 2
     Maria A. Bourn (SBN 269322)
 3       maria@attorneytanya.com
     LAW OFFICES OF TANYA GOMERMAN, PC
 4   825 Van Ness Ave., Suite 502
     San Francisco, CA 94109
 5   Telephone: (415) 545-8608
 6
     Attorneys for PLAINTIFF ANTHONY BALBIANI
 7

 8   Steven Werth (SBN 121153)
        swerth@aghwlaw.com
 9   Kellen Crowe (SBN 289820)
10      kcrowe@aghwlaw.com
     ALLEN, GLAESSNER, HAZELWOOD AND WERTH, LLP
11   180 Montgomery Street, Suite 1200
     San Francisco, CA 94104
12   Telephone:    (415) 697-2000
13   Attorneys for DEFENDANT CHESTER PUBLIC
14   UTILITY DISTRICT

15
     Patrick Deedon (SBN 245490)
16       pdeedon@maire-law.com
     David Kind (SBN 244587)
17
         dking@maire-law.com
18   MAIRE & DEEDON
     2851 Park Marina Drive, Suite 300
19   Redding, California 96001
     Telephone:    (530) 246-6050
20
     Attorneys for DEFENDANTS MATTHEW
21   MAUMOYNIER and MATTHEW TURNER
22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER TO EXTEND FACT DISCOVERY DEADLINE, EXPERT DISCOVERY DEADLINE,   1
                               DISPOSITIVE MOTION DEADLINE; AND ORDER
          Case 2:20-cv-02310-TLN-DMC Document 15 Filed 08/25/21 Page 2 of 4

                                 IN THE UNITED STATES DISTRICT COURT
 1
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 2

 3

 4   ANTHONY BALBIANI, an individual, and                  Case No.: 2:20−CV−02310−TLN−DMC
     CHADWICK WALKER, an individual,
 5                                                         JOINT STIPULATION AND ORDER TO
                       Plaintiffs,                         EXTEND DISCOVERY AND LAW AND
 6                                                         MOTION DEADLINES; ORDER
 7                          v.

 8   CHESTER PUBLIC UTILITY DISTRICT, INC.,                Complaint Filed:      November 19, 2020
     a local government entity;                            Trial Date:           None
 9   MATTHEW MAUMOYNIER, an individual;
     MATTHEW TURNER, an individual; BRIAN
10   LAYNE, an individual; and
11   DOES 1 –through 20, inclusive.

12                     Defendants.

13

14          Plaintiffs Anthony Balbiani and Chadwick Walker (collectively referred to as “Plaintiffs”), and

15   Defendants Chester Public Utility District, Inc., Matthew Maumoynier, and Matthew Turner (collectively

16   referred to as “Defendants”), by and through their attorneys hereby stipulate and seek Court approval for

17   the following:

18          WHEREAS, the Parties’ Joint Status Report of February 21, 2021, and the Court’s Initial Pretrial

19   Scheduling Order of November 19, 2020, provides deadlines of September 16, 2021, for non-expert

20   discovery;

21          WHEREAS, the parties have engaged in initial exchange of written discovery requests and

22   responses;

23          WHEREAS, on August 5, 2021, Defendants were affected by the city of Chester’s mandatory

24   evacuation order due to the wildfires;

25          WHEREAS Defendants Matthew Maumoynier and Matthew Turner are firefighters currently

26   fighting the wildfires in Northern California;

27          WHEREAS, the Parties have not completed written discovery or depositions, and considering the

28   foregoing, a non-expert discovery deadline of September 16, 2021, will not provide the Parties sufficient

     JOINT STIPULATION AND ORDER TO EXTEND FACT DISCOVERY DEADLINE, EXPERT DISCOVERY DEADLINE,             2
                               DISPOSITIVE MOTION DEADLINE; AND ORDER
          Case 2:20-cv-02310-TLN-DMC Document 15 Filed 08/25/21 Page 3 of 4

 1   time to complete fact discovery before the cut-off;

 2          WHEREAS, the Parties have agreed to extend the discovery cut-off deadline; and

 3          WHEREAS, a trial date has not been set;

 4                                                STIPULATION

 5          THEREFORE, it is hereby stipulated and agreed by the parties, as follows:

 6          1.        The deadline for non-expert discovery shall be extended to May 2, 2022;

 7          2.        Expert disclosures shall be made by July 1, 2022 (60 days after close of discovery);

 8          3.        Dispositive motion shall be filed by October 31, 2022 (180 days after close of

 9   discovery); and

10          4.        Joint Notice of Trial Readiness shall be filed by August 30, 2022 (120 days after close

11   of discovery).

12           IT IS HEREBY STIPULATED

13   Date: August 24, 2021                          LAW OFFICES OF TANYA GOMERMAN

14                                                  By: /s/ Maria Bourn____________________
                                                            Maria A. Bourn, Esq.
15                                                          Attorney for PLAINTIFF
                                                            ANTHONY BALBIANI
16

17   Date: August 24, 2021                          ALLEN, GLAESSNER, HAZELWOOD
                                                    AND WERTH, LLP
18
                                                    By: /s/ Steven Werth___________________
19                                                           Steven Werth, Esq.
                                                             Attorney for DEFENDANTS CHESTER
20                                                           PUBLIC UTILITY DISTRICT and
                                                             BRIAN LAYNE
21

22
     Date: August 24, 2021                          MAIRE & DEEDON
23
                                                    By: /s/ Patrick Deedon__________________
24                                                          Patrick Deedon, Esq.
                                                            Attorney for DEFENDANTS MATTHEW
25                                                          MAUMOYNIER and MATTHEW TURNER
26

27
                                                      ORDER
28
            The stipulation is approved.
     JOINT STIPULATION AND ORDER TO EXTEND FACT DISCOVERY DEADLINE, EXPERT DISCOVERY DEADLINE,                  3
                               DISPOSITIVE MOTION DEADLINE; AND ORDER
          Case 2:20-cv-02310-TLN-DMC Document 15 Filed 08/25/21 Page 4 of 4

 1          This Court has reviewed and considered the above stipulation among the Parties. For good cause

 2   shown, it is hereby ordered as follows:

 3          1.        The deadline for non-expert discovery shall be extended to May 2, 2022;

 4          2.        Expert disclosures shall be made by July 1, 2022 (60 days after close of discovery);

 5          3.        Dispositive motion shall be filed by October 31, 2022 (180 days after close of

 6   discovery); and

 7          4.        Joint Notice of Trial Readiness shall be filed by August 30, 2022 (120 days after close

 8   of discovery).

 9          IT IS SO ORDERED.

10

11   Dated: August 25, 2021
                                                                Troy L. Nunley
12                                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER TO EXTEND FACT DISCOVERY DEADLINE, EXPERT DISCOVERY DEADLINE,                  4
                               DISPOSITIVE MOTION DEADLINE; AND ORDER
